 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     AMY MATCHISON (CABN 217022)
 3   Trial Attorney, Tax Division
     United States Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044
 5   Telephone: (202) 307-6422
     Facsimile: (202) 307-0054
 6   Email: Amy.T.Matchison@usdoj.gov
            Western.Taxcivil@usdoj.gov
 7
     DAVID L. ANDERSON
 8   United States Attorney
     Of Counsel
 9
     Attorneys for United States of America
10

11
                                   UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN FRANCISCO DIVISION
14
     JESSICA POURIAN,                                      Case No. 3:18-cv-04537-RS
15
                           Plaintiff,                      STIPULATION AND ORDER TO
16                                                         CONTINUE CASE MANAGEMENT
             v.                                            CONFERENCE AS MODIFIED BY THE
17                                                         COURT
     UNITED STATES OF AMERICA,
18
                           Defendant.
19
     
20          Plaintiff Jessica Pourian and Defendant the United States of America, through their
21   respective undersigned counsel of record, stipulate as follows and respectfully request an order
22   pursuant to this stipulation for a continuance of the case management conference currently set for
23   September 26, 2019, and of the pretrial motion deadline.
24          1.      Plaintiff Jessica Pourian filed her Complaint in this matter on July 26, 2018, seeking
25   a refund of $57,373, plus interest, based on an alleged overpayment of federal income tax for tax
26   year 2011. (Docket No. 1).
27          2.      The United States timely answered on October 2, 2018, and filed an Amended
28   Answer on May 30, 2019. (Docket Nos. 13, 25).

     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04537-RS                           1
 1          3.      The Court conducted an initial case management conference on November 15, 2018.

 2   Subsequently, the Court issued its Case Management Scheduling Order which set a Further Case

 3   Management Conference for June 20, 2019, at 10:00 a.m. (Docket No. 21). That date was

 4   continued to August 22, 2019, at 10:00 a.m., per the stipulation of the parties and the Court’s

 5   approval. (Docket Nos. 23, 24). That date was further continued to September 26, 2019, at 10:00

 6   a.m., per the stipulation of the parties and the Court’s Order. (Docket No. 27; Reza Rae Pourian v.

 7   United States, Case No. 3:18-cv-04536-RS, Docket No. 32). In addition to continuing the case

 8   management conference, the Court also allowed the parties more time for non-expert discovery and

 9   continued the date by which pretrial motions must be heard to November 14, 2019. (Id.).

10          4.      Since the Court’s Order, the parties have been engaged in informal discovery and

11   have been exploring resolution of the matter absent further involvement from the Court.

12          5.      To allow the parties additional time to pursue resolution discussions, the parties seek

13   to continue the Further Case Management Conference currently set for September 26, 2019, to

14   November 21, 2019.

15          6.      The parties also request that the date for pretrial motions to be heard be continued to

16   December 19, 2019.

17          7.      This is the parties’ third stipulation for a continuance of the Further Case

18   Management Conference and second stipulation for a continuance of the pretrial motion deadline.

19   No further continuances will be granted absent a showing of good cause.

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04537-RS                            2
 1         Dated this 16th day of September, 2019

 2                                                      RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General
 3
                                                        /s/ Amy Matchison
 4
                                                        AMY MATCHISON (CA SBN 217022)
 5                                                      Trial Attorney, Tax Division
                                                        United States Department of Justice
 6
                                                        Attorneys for UNITED STATES OF AMERICA
 7
           Dated this 16th day of September, 2019
 8                                                      SIDEMAN & BANCROFT LLP
 9
                                                        By:    /s/ Jay R. Weill
10                                                             Jay R. Weill
                                                               Travis W. Thompson
11
                                                        Attorneys for JESSICA POURIAN
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04537-RS                        3
 1         IT IS SO ORDERED.

 2                                Dated this 16th day of September, 2019
 3

 4
                                  __________________________
 5                                RICHARD SEEBORG
                                  UNITED STATES DISTRICT JUDGE            
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-04537-RS                  4
